         Case 1:20-cv-01240-JEB Document 27 Filed 11/19/20 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


WP COMPANY LLC
d/b/a THE WASHINGTON POST, et al.,

                       Plaintiffs,

v.                                                       Case No. 1:20-cv-1240-JEB

U.S. SMALL BUSINESS ADMINISTRATION,

                       Defendant.


             PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND COSTS

       Pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552(a)(4)(E), and Rule

54(d) of the Federal Rules of Civil Procedure, Plaintiffs WP Company LLC d/b/a The

Washington Post, Bloomberg L.P., Dow Jones & Company, Inc., Pro Publica, Inc., The New

York Times Company, American Broadcasting Companies, Inc. d/b/a ABC News, American

City Business Journals, Inc., Cable News Network, Inc., NBCUniversal Media, LLC d/b/a NBC

News, The Associated Press, and The Center for Investigative Reporting d/b/a Reveal, hereby

request that the Court enter an Order declaring the U.S. Small Business Administration (the

“SBA”) liable for the Plaintiffs’ reasonable attorneys’ fees and costs in this matter.

                                 PRELIMINARY STATEMENT

       By securing the release of the records wrongly withheld under FOIA in this case,

Plaintiffs have vindicated the public’s right to know about and monitor the disbursement of more

than half a trillion taxpayer dollars during a period of unprecedented financial and social

disruption caused by the COVID-19 pandemic. The requested data will directly and significantly

advance the public’s interest in understanding the SBA’s Paycheck Protection Program (“PPP”)

and Economic Injury Disaster Loan (“EIDL”) program, evaluating whether they have functioned
         Case 1:20-cv-01240-JEB Document 27 Filed 11/19/20 Page 2 of 10




as intended, and monitoring their historic outlays of public funds for waste, fraud, and abuse.

       Plaintiffs were able to obtain a judicial order for the release of names, addresses, and loan

amounts of all individuals and entities that obtained COVID-related loans (the “Loan Data”)

only by pursuing this litigation. This outcome indisputably warrants an award of fees and costs

to Plaintiffs under the two-step analysis followed in this Circuit, in which the Court first assesses

“eligibility” and then “entitlement” to fees and costs. Plaintiffs are eligible for a fee award

because they have substantially prevailed by successfully obtaining a judicial order for the total

release of the records they sought, which the SBA unreasonably refused to produce. Plaintiffs

are also entitled to recover their fees and costs because, as news organizations working together

and receiving no commercial benefit for their efforts, Plaintiffs seek to disseminate and report on

the Loan Data to the public and make possible further analyses of the government’s pandemic

response efforts. Moreover, Plaintiffs’ fee request is reasonable, reflecting 318.93 hours of work

by attorneys and paralegals and the ordinary costs of filing fees and related expenses.

       For the reasons below, Plaintiffs respectfully request that the Court enter an order

declaring that the SBA is liable to Plaintiffs for an award of reasonable attorneys’ fees in the

amount of $154,648.27 and costs in the amount of $193.65.

                      FACTUAL AND PROCEDURAL BACKGROUND

       In April and May 2020, each of the Plaintiffs submitted FOIA requests to the SBA for

records that would identify and provide basic information about the borrowers approved for

loans under the SBA’s PPP and COVID-related EIDL programs. See Am. Compl. ¶ 41 (Dkt. 5).

Though there were slight variations among these requests, all sought essentially the same

information that the SBA routinely provides about borrowers under its Section 7(a) program.

See id. The SBA either failed to respond to the requests or it issued boilerplate responses stating




                                                  2
         Case 1:20-cv-01240-JEB Document 27 Filed 11/19/20 Page 3 of 10




that, at some point in the future, it hoped “to turn [its] efforts to providing loan specific data to

the public.” See id. ¶ 44. On May 12, 2020, five Plaintiffs filed an initial Complaint in this

action, challenging the SBA’s constructive denial of two requests and its denial or constructive

denial of the expedited processing of several others. See Compl. ¶ 3 (Dkt. 1). All of the current

Plaintiffs subsequently filed an Amended Complaint on May 29, 2020. See Am. Compl. ¶ 44.

        The SBA filed its Answer on June 12, 2020, in which it asserted, contrary to its initial

representations, that “[s]ome or all of the requested documents and information were exempt

from disclosure under FOIA.” Answer at 24 ¶ 2 (Dkt. 9). The Court then ordered the parties to

file a joint status report and proposed briefing schedule. Minute Order, June 15, 2020. The

Court subsequently directed the SBA to make a final response to Plaintiffs’ requests by July 13,

2020, and ordered the parties to submit a further joint status report with a proposed briefing

schedule by July 17, 2020. Minute Order, June 29, 2020.

        On July 6, 2020, the SBA publicly “announced [that] it was releasing detailed loan-level

data regarding the loans made under the [PPP],” stating that “[t]his disclosure covers each of the

4.9 million PPP loans that have been made.” See SBA, SBA and Treasury Announce Release of

Paycheck Protection Program Loan Data, July 13, 2020, https://www.sba.gov/about-sba/sba-

newsroom/press-releases-media-advisories/sba-and-treasury-announce-release-paycheck-

protection-program-loan-data. The data that the SBA released, however, did not provide both

dollar amounts and borrower names and addresses for any of these loans. For loans under

$150,000 the SBA withheld recipients’ names and addresses, and for loans over $150,000 the

SBA withheld the dollar amount of the loan and instead provided “loan amount ranges” of

$150,000-$350,000; $350,000-$1 million; $1-$2 million; $2-$5 million; and $5-$10 million. Id.

        On July 13, 2020, the SBA notified Plaintiffs that the data released on July 6 represented




                                                   3
         Case 1:20-cv-01240-JEB Document 27 Filed 11/19/20 Page 4 of 10




all of the “responsive non-exempt records” that the SBA would produce with respect to the PPP.

The SBA specifically asserted that “[p]ortions of the data” – i.e., the names and addresses of

recipients of loans under $150,000 and the dollar amounts of loans over $150,000 – “are being

withheld pursuant to FOIA Exemptions 4 and 6.” See, e.g., Dkt. 13-1 at 1.

        On July 21, 2020, the Court ordered the parties to complete briefing on cross-motions for

summary judgment by September 29, 2020. Minute Order, July 21, 2020. The parties proceeded

to litigate the propriety of withholding the Loan Data under Exemptions 4 and 6. Dkts. 14-20.

        On November 5, 2020, this Court granted Plaintiffs’ cross-motion for summary

judgment and denied the SBA’s motion. Order, Nov. 5, 2020 (Dkt. 22). The Court directed the

SBA by November 19, 2020, to “release the names, addresses, and precise loan amounts of all

individuals and entities that obtained COVID-related loans pursuant to the Paycheck Protection

Program and Economic Injury Disaster Loans program.” Id. ¶ 5. Pursuant to Rule 54(d)(2)(B)(i)

and 5 U.S.C. § 552(a)(4)(E), Plaintiffs now timely move for an award of their attorneys’ fees and

costs in this matter.

                                          ARGUMENT

        This is a quintessential case for awarding attorneys’ fees and costs under FOIA.

Plaintiffs, a coalition of national news organizations, requested the Loan Data for the specific

purpose of disseminating and reporting on it to the public; the SBA withheld the Loan Data as

exempt under FOIA; the parties litigated the propriety of those withholdings; and the Court ruled

for Plaintiffs that the SBA’s withholdings were improper, thoroughly explaining why the Loan

Data will help the public understand “what the government is up to.” Opinion at 35 (Dkt. 23)

(quoting Dep’t of Justice v. Reporters Comm. for Freedom of Press, 489 U.S. 749, 755 (1989)).




                                                 4
         Case 1:20-cv-01240-JEB Document 27 Filed 11/19/20 Page 5 of 10




In these circumstances, the basis for an award of attorneys’ fees and costs is beyond dispute.

I.      PLAINTIFFS ARE ELIGIBLE FOR AND ENTITLED TO FEES AND COSTS.

        The FOIA statute provides that the Court “may assess against the United States

reasonable attorney fees and other litigation costs reasonably incurred in any case under [FOIA]

in which the complainant has substantially prevailed.” 5 U.S.C. § 552(a)(4)(E)(i). To determine

whether to issue such an award, the D.C. Circuit has established a two-step test, first assessing

“eligibility” and then “entitlement” to fees. See, e.g., Brayton v. Office of the U.S. Trade Rep.,

641 F.3d 521, 524 (D.C. Cir. 2011) (“The eligibility prong asks whether a plaintiff has

‘substantially prevailed’ and thus ‘may’ receive fees. If so, the court proceeds to the entitlement

prong and considers a variety of factors to determine whether the plaintiff should receive fees.”)

(emphasis in original) (citation omitted). Plaintiffs satisfy both prongs here, and the Court

should accordingly find the SBA liable to Plaintiffs for their reasonable attorneys’ fees and costs.

        A.      Plaintiffs Are Eligible To Recover Reasonable Attorneys’ Fees And Costs.

        Plaintiffs are “eligible” for a fee award on the face of the FOIA statute itself. A FOIA

plaintiff is eligible for a fee award if it has “substantially prevailed” in the litigation, which the

law defines as obtaining some relief through “a judicial order, or an enforceable written

agreement or consent decree,” or “a voluntary or unilateral change in position by the agency, if

the complainant’s claim is not insubstantial.” 5 U.S.C. § 552(a)(4)(E)(ii). Here, the SBA

withheld the Loan Data under Exemptions 4 and 6, and pursuant to this lawsuit the Court ordered

the SBA to release all of the Loan Data by a date certain. Order ¶ 5. Because Plaintiffs obtained

the complete judicial relief they pursued in this case, they have substantially prevailed and are

eligible for an award of their reasonable attorneys’ fees and costs.




                                                   5
         Case 1:20-cv-01240-JEB Document 27 Filed 11/19/20 Page 6 of 10




        B.      Plaintiffs Are Entitled To Recover Reasonable Attorneys’ Fees And Costs.

        Plaintiffs are also clearly “entitled” to recover their attorneys’ fees and costs. The D.C.

Circuit considers four non-exclusive factors to determine fee entitlement: “(1) the public benefit

derived from the case, (2) the commercial benefit to the requester, (3) the nature of the

requester’s interest in the information, and (4) the reasonableness of the agency’s conduct.”

Morley v. CIA, 719 F.3d 689, 690 (D.C. Cir. 2013) (per curiam).1 “Balancing these factors is a

matter for the district court.” Judicial Watch, Inc. v. FBI, 522 F.3d 364, 371 (D.C. Cir. 2008). In

this case, all four factors weigh in Plaintiffs’ favor.

        Public Benefit: The public will clearly benefit from Plaintiffs’ success in obtaining

these records. A FOIA requester’s success meets the public benefit threshold when it “is likely

to add to the fund of public information that citizens may use in making vital political choices.”

EPIC v. NSA, 87 F. Supp. 3d 223, 234 (D.D.C. 2015) (citation and internal marks omitted); see

also Davy v. CIA, 550 F.3d 1155, 1159 (D.C. Cir. 2008) (holding that a public benefit is

significant where the “FOIA request and subsequent litigation were intended to compel

disclosure of information relating to the activities of a government agency . . . in relation to a

significant historical event,” and where “[a]t least one of the requested documents was not

previously available to the public”).

        The records that the SBA has been ordered to produce will shed light on the distribution




1
  Then-Judge Kavanaugh, concurring in Morley, argued that “[w]e should ditch the four-factor
standard” because it does not appear in the FOIA statute and was apparently considered and
rejected by Congress. 719 F.3d at 690-91 (Kavanaugh, J., concurring). Judge Kavanaugh
advocated instead for the rule that applies in civil rights cases: prevailing plaintiffs should
receive attorneys’ fees “with only a very narrow exception for ‘special circumstances’ such as
bad faith by a prevailing plaintiff.” Id. at 692. Plaintiffs agree this should be the standard and
that the four-factor standard improperly limits the broad fee-shifting provision that Congress
enacted. Under either standard, however, Plaintiffs would prevail.


                                                   6
         Case 1:20-cv-01240-JEB Document 27 Filed 11/19/20 Page 7 of 10




of over half a trillion taxpayer dollars. Opinion at 4-5. That plainly advances the recognized

public interest in information that allows for “public scrutiny of agency action that distributes

extensive amounts of public funds in the form of subsidies and other financial benefits.” See

Multi Ag Media LLC v. Dep’t of Agric., 515 F.3d 1224, 1232 (D.C. Cir. 2008); see also News-

Press v. Dep’t of Homeland Sec., 489 F.3d 1173 (11th Cir. 2007) (emphasizing public interest in

data surrounding agency’s handling of disaster-relief claims); United States v. Suarez, 880 F.2d

626, 630 (2d Cir. 1989) (“[T]here is an obvious legitimate public interest in how taxpayers’

money is being spent, particularly when the amount is large.”). As this Court further recognized,

the public benefit is even greater where, as here, disclosure will help shed light on allegations of

waste, fraud, and abuse. Opinion at 32-34. The public benefit is therefore clear in this case.

       Commercial Benefit & Nature of the Plaintiffs’ Interest: The second and third

factors, usually considered together, further support Plaintiffs’ entitlement to fees. Plaintiffs are

all news organizations, each of which joined in this effort to disseminate and report on the Loan

Data to the public. It is well settled in the D.C. Circuit for precisely this reason that the second

and third factors favor news media requesters, whose interests are public rather than private. See

Tax Analysts v. Dep’t of Justice, 965 F.2d 1092, 1096 (D.C. Cir. 1992) (noting that the second

and third factors are “often considered together,” recognizing “that news interests should not be

considered commercial interests, and that a court would generally award fees if the

complainant’s interest in the information was journalistic,” and observing that “FOIA’s

legislative history makes plain that Congress wanted news organizations to be treated favorably

under the attorney’s fee provision”) (citations, alterations, and internal marks omitted).

       Agency Conduct: The fourth and final factor, the agency’s conduct, also counsels in

favor of a fee award. This factor “considers whether the agency’s opposition to disclosure ‘had a




                                                  7
         Case 1:20-cv-01240-JEB Document 27 Filed 11/19/20 Page 8 of 10




reasonable basis in law,’” Davy, 550 F.3d at 1162, and this Court has thoroughly explained why

the SBA’s withholdings lacked any reasonable basis in fact or law. On Exemption 4, the Court

concluded, the SBA relied on “fundamentally flawed” assumptions that caused “the agency’s

entire theory” to “collapse[]” when subjected to scrutiny. Opinion at 12-20. On Exemption 6,

the Court likewise explained, the SBA offered a series of “unavailing” arguments and ultimately

the balance between privacy interests in the Loan Data and the public interest in its disclosure

was “not particularly close.” Id. at 25-39. The SBA thus had no sound basis to withhold the

Loan Data, and that, along with the other factors, establishes Plaintiffs’ entitlement to an award

of attorneys’ fees and costs.

II.    PLAINTIFFS’ REQUESTED FEES AND COSTS ARE REASONABLE.

       Plaintiffs specifically ask this Court to award $154,648.27 in attorneys’ fees and $193.65

in costs. To determine “reasonable” attorneys’ fees, courts in this Circuit often use the LSI-

Laffey Matrix (the “Laffey Matrix”), which bases an attorney’s hourly rate on his or her years of

experience. E.g., Mattachine Soc’y of Wash. v. Dep’t of Justice, 406 F. Supp. 3d 64, 70-71

(D.D.C. 2019) (awarding $178,134 in attorneys’ fees). Under the Laffey Matrix, fees in this case

would amount to the following, based upon years of experience as of 2020, and applying the

rates listed in the Laffey Matrix for the period of June 1, 2020 through May 31, 2021:

        Name               Title      Years Of              Laffey        Hours           Fees
                                     Experience          Matrix Rate       Billed
Charles D. Tobin        Partner   30+ years              $914            52.47        $47,957.58
Maxwell S. Mishkin      Associate 6 years                $465            205.18       $95,408.70
Kristel Tupja           Associate 3 years                $378            22.52        $8,512.56
Scott E. Bailey         Paralegal N/A                    $206            28.51        $5,852.46
Ryan R. Relyea          Paralegal N/A                    $206            10.25        $2,111.50
      TOTAL                                                               318.93      $159,842.80

Because the standard hourly rate that Mr. Tobin billed in this matter is even lower than the Laffey

Matrix provides for an attorney of his experience, however, Plaintiffs will voluntarily apply his


                                                 8
         Case 1:20-cv-01240-JEB Document 27 Filed 11/19/20 Page 9 of 10




market rate instead as an “effort[] to be reasonable in [this] request.” See Mattachine Soc’y, 406

F. Supp. 3d at 70. That reduces Plaintiffs’ requested fee award to the total of $154,648.27.

       As detailed in Mr. Tobin’s accompanying Declaration, the attorneys’ and paralegals’

hours for which Plaintiffs seek compensation were reasonably expended in litigating this matter.

The work generally involved the following: (1) a pre-complaint investigation and review of the

legal authority for the lawsuit and a review of the underlying facts; (2) drafting, editing, and

filing a complaint; (3) drafting, editing, and filing an amended complaint; (4) reviewing the

SBA’s answer; (5) reviewing the SBA’s motion for summary judgment; (6) drafting, editing, and

filing a cross-motion for summary judgment; (7) reviewing the SBA’s response to the cross-

motion for summary judgment; (8) drafting, editing, and filing a reply; (9) communicating with

the SBA as necessary throughout the litigation; and (10) providing Plaintiffs with timely updates

and taking strategic direction from the client in response. Plaintiffs also seek to recover costs in

the amount of $193.65, which is limited to certain administrative expenses incurred during the

course of this action. Tobin Decl. ¶¶ 13-15.

       Given the reasonable amount of hours and resources expended, this Court should award

Plaintiffs their request for $154,648.27 in attorneys’ fees and $193.65 in costs.

       Pursuant to Local Rule 7(m), counsel for Plaintiffs conferred with counsel for the SBA

regarding this motion. The SBA opposes this motion.

                                          CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court grant this Motion

and order the SBA to pay to Plaintiffs $154,841.92 for Plaintiffs’ attorneys’ fees and costs.




                                                  9
  Case 1:20-cv-01240-JEB Document 27 Filed 11/19/20 Page 10 of 10




Dated: November 19, 2020    Respectfully submitted,

                            BALLARD SPAHR LLP

                            /s/ Charles D. Tobin
                            Charles D. Tobin (#455593)
                            Maxwell S. Mishkin (#1031356)
                            Kristel Tupja (#888324914)
                            1909 K Street NW, 12th Floor
                            Washington, DC 20006
                            Telephone: (202) 661-2200
                            Fax: (202) 661-2299
                            tobinc@ballardspahr.com
                            mishkinm@ballardspahr.com
                            tupjak@ballardspahr.com

                            Counsel for Plaintiffs




                                 10
